             Case 2:20-cv-05309-CMR Document 21-2 Filed 03/23/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILMINGTON TRUST, NATIONAL                                :
ASSOCIATION, AS TRUSTEE FOR MORGAN                        :
STANLEY BANK OF AMERICA MERRILL                           :
LYNCH TRUST 2017-C33,                                     :
                                                          :    CIVIL ACTION
                               Plaintiff,                 :
                                                          :
        v.                                                     NO. 2:20-CV-05309-CMR
                                                          :
                                                          :
SHREE SAI SIDDHI QUAKERTOWN, LLC
                                                          :
                                                          :
                               Defendant.                 :
                                                          :

                                   CERTIFICATE OF SERVICE

        I, Robert P. Johns III, Esquire, hereby certify that on the date written below I caused true

copies of Defendant Shree Sai Siddhi Quakertown, LLC’s Answer and Counterclaim to be served on

the following via the Court’s electronic filing system:

                                         Raymond A. Quaglia
                                           Rachel H. Broder
                                     1735 Market Street, 51st Floor
                                        Philadelphia, PA 19103
                                      quaglia@ballardspahr.com
                                      broderr@ballardspahr.com
                                         Attorneys for Plaintiff



Date: March 23, 2021                                    /s/Robert P. Johns III
                                                        Robert P. Johns III




                                                   13

PHIL1 9326643v.2
